OPINION OF THE COURT
Per Curiam.
Judgment of conviction rendered July 17, 1995 affirmed.
Criminal Court did not abuse its discretion in rejecting the defendant’s proposed plea arrangement based upon an unauthorized sentence (see, People v Bartley, 60 AD2d 283, affd 47 *953NY2d 965) or in refusing to entertain any further plea offers when, following the close of the People’s case, no fewer than three attempts to allocute defendant on a permissible plea agreement had proven unsuccessful (see generally, People v Selikoff, 35 NY2d 227, 235, cert denied 419 US 1122; People v Nixon, 21 NY2d 338, 351; compare, People v Compton, 157 AD2d 903, lv denied 75 NY2d 918).
Defendant’s challenge to the sufficiency of the trial evidence is unpreserved for review (People v Gray, 86 NY2d 10) and, in any event, without merit. Upon an independent review of the facts, we find that the verdict was not against the weight of the evidence.
McCooe, J. P., Freedman and Davis, JJ, concur.